Citation Nr: 0523999	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  97-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected postoperative right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from June 1945 to November 
1952.

This appeal arises from a December 1996 rating decision of 
the Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right knee disability is 
not manifested by objective evidence of severely painful 
motion or weakness, ankylosis, limitation of extension to 30 
degrees, or by nonunion of the tibia or fibula with loose 
motion requiring a brace.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5055, 5256, 5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA examination in October 1996, it was noted that right 
knee replacement surgery had been performed in October 1995.  
On examination, the right knee appeared normal.  There was no 
swelling, tenderness, or deformity found.  Range of motion 
included flexion to 100 degrees and extension to 10 degrees.  
X-rays of the right knee showed that the prosthetic device 
was in good position.  No other pathology was seen.  The 
diagnosis was a history of total right knee replacement in 
October 1995.

On VA examination in May 1997, range of motion of the right 
knee was from zero to 90 degrees.  There was slight pain with 
motion.  No swelling or instability was noted.  X-rays of the 
right knee showed that the prosthetic device was in good 
position.  

VA x-rays of the right knee in October 1999 showed that the 
placement of prosthesis appeared to be satisfactory.  There 
was no recent fracture or dislocation or destructive bone 
changes.  

On VA examination in October 1999, the veteran reported 
suffering from chronic aching and soreness of the right knee.  
No flare-ups were noted since knee replacement surgery.  The 
veteran was not currently working.  On examination, the 
veteran could ambulate without assistance.  Right knee range 
of motion included zero degrees of extension and 100 degrees 
of flexion.  There was no effusion or instability.  There was 
some generalized aching of the knee.  

On VA orthopedic examination in May 2002, the veteran 
ambulated with a cane.  On examination of the right knee, 
range of motion was from zero degrees of extension to 100 
degrees of flexion with mild pain.  The knee was stable on 
testing.  The veteran suffered from symptoms of fatigue, 
incoordination, and weakened movement of the knee.  No flare-
ups were noted.  It was indicated that the veteran was 
retired.

A February 2004 addendum to the May 2002 report of VA 
examination indicates that the veteran had moderate pain on 
motion of the right knee.  With repetitive overuse, there was 
some increased fatigue, weakened movement, and incoordination 
of the right knee.  

VA outpatient medical notes from 2002 to 2004 do not include 
treatment for right knee disability.

May 2003 statements from the veteran's daughter, neighbor, 
and pastor indicate that the veteran's health has declined in 
recent years to include ongoing chronic knee pain.  An April 
2003 statement from a former employer indicates that the 
veteran had increased knee pain.  

A May 2003 statement from James Bressi, D.O., indicates that 
the veteran had significant knee pain and that he was 
uncomfortable when walking.  

An April 2003 statement from Thomas Myers, D.O., indicates 
that the veteran suffered from chronic knee pain.  

A May 2003 statement from Howard Pinsky, D.O., indicates that 
the veteran had continued problems with his right knee to 
include pain, weather sensitivity, and a feeling of 
instability.  

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
most recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this case, the Board will consider the 
evidence of record since the veteran's claim was filed in 
1996.

The veteran's right knee disability has been rated as 30 
percent disabling under 38 C.F.R. § 4.71a (Diagnostic Code 
5055) (2004).  Diagnostic Code 5055 deals with the prosthetic 
replacement of a knee joint.  38 C.F.R. § 4.71a (Diagnostic 
Code 5055) (2004).  Under Diagnostic Code 5055, for 1 year 
following implantation of the prosthesis, a 100 percent 
evaluation is assigned.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is warranted.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability is to be rated by analogy to Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of extension 
of the leg), or 5262 (impairment of the tibia and fibula).

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
warrants a 60 percent rating.  38 C.F.R. § 4.71a (Diagnostic 
Code 5256) (2004).  Ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation.  Ankylosis 
in flexion between 10 and 20 degrees warrants a 40 percent 
evaluation. 

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a maximum 30 percent evaluation is 
warranted when flexion of the leg is limited to 15 degrees.  
38 C.F.R. § 4.71a (Diagnostic Code 5260) (2004).  Under 
Diagnostic Code 5261, a 30 percent evaluation is assigned 
when extension is limited to 20 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261) (2004).  A 40 percent evaluation is 
assigned when extension is limited to 30 degrees.  A 50 
percent evaluation is assigned when extension is limited to 
45 degrees.  (Full range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71-3, Plate II (2004).)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2004).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca, 8 Vet. App. at 202 (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  The Court has explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups." 

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia or fibula resulting in 
slight knee or ankle disability.  38 C.F.R. § 4.71a 
(Diagnostic Code 5262) (2004).  A 20 percent rating is 
warranted where there is malunion of the tibia or fibula 
resulting in moderate knee or ankle disability.  A 30 percent 
rating is warranted if there is malunion of the tibia or 
fibula resulting in marked disability.  A 40 percent rating 
is warranted if there is nonunion of the tibia or fibula with 
loose motion requiring a brace. 

The record shows that the veteran underwent a total right 
knee replacement in October 1995.  Following the prescribed 
period for assigning a 100 percent disability rating under 38 
C.F.R. § 4.30 and Diagnostic Code 5055, the veteran was 
assigned a 30 percent disability rating.  As discussed above, 
a 30 percent schedular rating is the minimum evaluation that 
may be assigned for a knee replacement.

After the October 1995 surgery, on VA examination in October 
1996, the examiner characterized the right knee as appearing 
normal.  There was no swelling, tenderness, or deformity 
found.  X-rays showed good alignment of the prosthetic 
device.  Thus, at the inception of the time period on appeal, 
the medical record shows that the veteran had successfully 
made an uneventful recovery following knee replacement 
surgery.  

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected right knee 
disability does not warrant a higher rating and is 
appropriately rated at 30 percent under Diagnostic Code 5055.  
(In this regard, the Board notes that the veteran's residual 
symptomatology following his total right knee replacement can 
no longer be evaluated as 100 percent disabling under 
Diagnostic Code 5055 because such total evaluation is limited 
to one year following implantation of the prosthesis, and the 
RO has already granted the total evaluation for one year.)  
The Board finds after analyzing the medical evidence prepared 
subsequent to the right knee replacement surgery, that the 
veteran's right knee disability is not productive of severe 
painful motion or weakness.  

Although the disability is productive of pain and discomfort, 
those manifestations are adequately reflected by the current 
30 percent evaluation under the provisions of 38 C.F.R. §§ 
4.3, 4.7, 4.71a (Diagnostic Code 5055).  There has been no 
objective suggestion of severe pain or severe weakness on 
examinations.  There was slight pain on VA examination in May 
1997; generalized aching on examination in October 1999, and 
moderate pain on examination in May 2002.  Dr. Bressi 
indicated that there was significant pain in May 2003 and Dr. 
Pinsky noted continuing knee pain.  These VA and private 
treatment records do not show the presence of severe pain or 
weakness of the right knee.  The record shows that the 
veteran continues to function relatively well, albeit with 
some limitations, an indication that the pain or weakness is 
not disabling to the extent contemplated by the 60 percent 
rating.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 30 percent under 
Diagnostic Code 5055 are not met.

Normal range of motion of the knee is from 0 to 140 degrees 
(see 38 C.F.R. § 4.71a, Plate II).  On VA examination in 
October 1996, there was flexion to 100 degrees and extension 
to 10 degrees; and on VA examinations in October 1999 and May 
2002, flexion was to 100 degrees and extension was to zero 
degrees.  The criteria for a 40 percent evaluation under 
Diagnostic Codes 5256, 5261, or 5262 have not been met 
because there has been no finding or diagnosis of ankylosis 
of the right knee, limitation of extension by more than 20 
degrees, or sufficient impairment of the tibia or fibula 
affecting the knee by any competent medical evidence.  38 
C.F.R. § 4.71a (Diagnostic Codes 5256, 5261, 5262).  If the 
veteran had had ankylosis of the knee in flexion between 10 
and 20 degrees, a 40 percent rating would have been 
warranted.  38 C.F.R. § 4.71a (Diagnostic Code 5256) (2004).  
If the veteran had had limitation of extension by more than 
20 degrees, a 40 percent rating would have been warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5261) (2004).  In 
addition, under Diagnostic Code 5262, impairment of the tibia 
or fibula manifested by nonunion with loose motion requiring 
a knee brace would have warranted a 40 percent rating.  
Nevertheless, the evidence of record does not demonstrate 
symptomatology warranting a 40 percent evaluation under any 
of these codes.

Additionally, there was no instability found on VA 
examinations in May 1997, October 1999, and May 2002.  Thus, 
there is no indication that the veteran experiences 
subluxation or instability in the right knee such as to 
warrant a separate rating under 38 C.F.R. § 4.71 (Diagnostic 
Code 5257) (2004).

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 pertaining to functional loss due to pain.  In this 
case, Diagnostic Code 5055 includes the consideration of 
pain, limitation of motion or weakness in the affected 
extremity in rating prosthetic knee joint replacement 
residuals.  While the veteran suffers from pain as noted on 
VA and private treatment records, the record does not suggest 
that the pain results in functional impairment beyond what is 
contemplated by the 30 percent rating under Diagnostic Code 
5055.  As noted above, there is no evidence of record to show 
that pain causes impairment that rises to the level of an 
evaluation in excess of 30 percent.  

VA examiners have reported increased fatigue, weakened 
movement, and incoordination of the right knee with 
repetitive use; however, a specific decrease in range of 
motion with activity was not found.  It is significant to 
note that VA outpatient medical records in recent years do 
not reflect any treatment for the right knee.  Thus, the 
treatment record does not reflect serious exacerbations with 
flare-ups or with repetitive use.  In short, the ongoing 
outpatient treatment records corroborate findings made on VA 
examinations.  Therefore, factors such as weakness, 
fatigability, or incoordination are not indicated in the 
record to an extent that would support the assignment a 
rating higher than 30 percent.  Thus, an increased evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  DeLuca, 8 
Vet. App. at 204-7. Accordingly, the Board concludes that the 
residuals of the right knee replacement are not more than 30 
percent disabling.

The Board, in reaching the conclusion above, has considered 
the veteran's contentions as well as lay statements from the 
veteran's daughter, pastor, former employer, and neighbor to 
the effect that the veteran's right knee disability has 
increased in severity in recent years.  While a lay witness 
can testify as to the visible symptoms or manifestations of a 
disease or disability, his or her belief as to its current 
severity under pertinent rating criteria or the nature of the 
service-connected pathology is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465 (1994) and Grottveit v. 
Brown,  5 Vet. App. 91 (1993).

Given the record as described above, the Board finds that 
there is no basis for awarding a higher rating.  The Board 
concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for a 
higher rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied. 

In view of the above, the Board has also considered whether 
the veteran is entitled to a rating for right knee disability 
on account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that the service-connected right knee 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected disability has resulted in frequent periods 
of hospitalization (since the October 1995 knee replacement 
surgery) or in marked interference with employment.  38 
C.F.R. § 3.321.  

It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairment in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. "  38 C.F.R. § 4.1.  In the 
veteran's case, there is no indication that his right knee 
disability is so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under § 
3.321(b).  

As noted above, there is no evidence that the nature and 
severity of his symptoms are beyond what is contemplated by 
the applicable criteria.  In the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected right knee 
disability.  Therefore, the Board concludes that a remand to 
the RO for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in March 2003 and February 2004 as well 
as a statement of the case in January 1997 and multiple 
supplemental statements of the case to include recent 
statements in April 2003 and December 2004, which notified 
the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment medical records have been obtained.  Also of record 
are various lay statements from family members and others who 
have known the veteran.  The veteran has not requested a 
personal hearing.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA orthopedic examinations in October 1996, May 1997, October 
1999, and May 2002.  In addition, a February 2004 addendum by 
the VA examiner who conducted the May 2002 examination 
included an opinion as to the nature and extent of right knee 
disability with use or flare-ups.  The VA examinations and 
opinion are adequate to fully and fairly evaluate the 
veteran's appeal.  As an additional examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in February 2004 prior 
to the transfer and recertification of the appellant's case 
to the Board after the July 2003 Board remand and the context 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, 
the instant claim was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant in 
December 2004.  The claimant, therefore, has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 



Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to a rating in excess of 30 percent for the 
service-connected postoperative right knee replacement is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


